Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, claim 8 recites “transferring the object in the intermediate image based on the second geometry to generate a target image, the target image inheriting a same second style as the intermediate image”. There is insufficient antecedent basis for “the object in the intermediate image”. Furthermore, it’s not clear where the object is being transferred to.
Similarly, claim 9 recites “transferring the object in the source image based on the second geometry to generate an intermediate image”. It’s not clear where the object is being transferred to.
Clarifications are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 8, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oxholm et al. (Pub. No. US 2018/0357800), in view of Huang et al. (Pub. No. US 2005/0286799).

Regarding claim 1, Oxholm discloses a computer-implemented method, comprising:
determining a first learning network for (Par. 73: “FIG. 6 depicts examples of the results of the hierarchical styling process of FIG. 5. As depicted in FIG. 6, the input image x is transformed into the first-level stylized output image ŷ1”. As further shown in Fig. 5, the transformation is performed by utilizing a low-resolution stylization subnet which corresponds to the claimed “first learning network”. The transformation is based on input image x (in a photographic domain) and a low-resolution version of style exemplar ys (in a painting domain)); 
performing the (Par. 59: “At block 406, the process 400 involves using the low-resolution stylization subnet to generate an intermediate image by applying the first style feature from a low-resolution version of the style exemplar to first image data obtained from the input image”. As can be seen in Fig. 5, intermediate image ŷ1 has the same style as style exemplar ys; that is, the style of a painting); and
determining a second learning network for style transfer from the first image domain to the second image domain based on the first image and the intermediate image (Par. 62: “At block 410, the process 400 involves using the high-resolution stylization subnet to generate a stylized output image by applying the second style feature from a high-resolution version of the style exemplar to the second image data”. In particular, the high-resolution stylization subnet corresponds to the claimed “second learning network”. Note that the second image data is derived from the intermediate image ŷ1 (as described in step 408). Since the stylized output image inherits the content of input image x, it could be said that the style transfer is based on the input image x).
Oxholm, however, does not disclose that the transformation is a geometric deformation.
In the same field of image processing, Huang teaches a technique for converting a digital photograph into a caricature based on a geometric deformation (Pars. 7: “In one embodiment, a method for creating a caricature image from a digital image is provided. The method initiates with capturing digital image data. The method includes locating a facial region within the captured image data. Then, a facial feature template matching a facial feature of the facial region is selected. Next, the facial feature template is substituted for the facial feature. Then, the facial feature template is transformed into a caricature or non-photo-realistic image”, and 24: “the template may be distorted through image morphing techniques”).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the photo-to-caricature technique of Huang into Oxholm by performing a geometric deformation on features of a facial input image. The motivation would have been to generate caricatures of the facial input image.

Regarding claim 8, Oxholm discloses a computer-implemented method, comprising: 
performing (Par. 73: “FIG. 6 depicts examples of the results of the hierarchical styling process of FIG. 5. As depicted in FIG. 6, the input image x is transformed into the first-level stylized output image ŷ1”. As shown in Fig. 6, objects in input image x (a source image) are transformed into corresponding objects in intermediate image ŷ1);
performing style transfer on the source image to transfer the source image with a first style to an intermediate image with a second style (Par. 73: “For instance, the coloring of the sky in the upper portion of the input image x has been changed, the appearance of the sky has been modified from a smooth appearance to a textured appearance, etc. These changes from the input image x to the first-level stylized output image ŷ1 involve adding some of the large-scale stylistic patterns from the style exemplar to the semantic content of the input image x (e.g., giving the semantic content a “painted” appearance similar to the style exemplar, with certain textural details of the style exemplar omitted)”. In particular, the input image x (source image) has the style of a photograph while the first-level stylized output image ŷ1 (intermediate image) has the style of a painting); and
transferring the object in the intermediate image based on the second geometry to generate a target image, the target image inheriting a same second style as the intermediate image (Par. 76: “FIG. 6 depicts an example of changes between the first-level stylized output image ŷ1 and the second-level stylized output image ŷ2 that result from the transformation by the enhance subnet 516. Applying the enhance subnet 516 following the style subnet 504 can avoid obscuring the semantic content originally obtained from the input image x”. As shown in Fig. 6, the second-level stylized output mage ŷ2 (target image) inherits the same style as the first-level stylized output mage ŷ1 (intermediate image). Note that when utilizing only two stylization subnets (as described in par. 24), ŷ2 is the final output image).
Oxholm, however, does not disclose that the transformation is a geometric deformation.
In the same field of image processing, Huang teaches a technique for converting a digital photograph into a caricature based on a geometric deformation (Pars. 7: “In one embodiment, a method for creating a caricature image from a digital image is provided. The method initiates with capturing digital image data. The method includes locating a facial region within the captured image data. Then, a facial feature template matching a facial feature of the facial region is selected. Next, the facial feature template is substituted for the facial feature. Then, the facial feature template is transformed into a caricature or non-photo-realistic image”, and 24: “the template may be distorted through image morphing techniques”).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the photo-to-caricature technique of Huang into Oxholm by performing a geometric deformation on features of a facial input image. The motivation would have been to generate caricatures of the facial input image.

Regarding claim 12, Oxholm in view of Huang teaches the method of claim 8, wherein performing style transfer on the source image comprises: 
extracting a content-related feature representation of the source image;
determining an appearance-related feature representation associated with the second style; and 
generating the intermediate image based on the content-related feature representation and the appearance-related feature representation (Oxholm, pars. 73: “FIG. 6 depicts examples of the results of the hierarchical styling process of FIG. 5. As depicted in FIG. 6, the input image x is transformed into the first-level stylized output image ŷ1. The absolute difference 602 (i.e., x−ŷ1) between the input image x and the first-level stylized output image ŷ1 indicates extensive differences in the color and texture of the semantic content that result from transforming the input image x with the style subnet 504. For instance, the coloring of the sky in the upper portion of the input image x has been changed, the appearance of the sky has been modified from a smooth appearance to a textured appearance, etc. These changes from the input image x to the first-level stylized output image ŷ1 involve adding some of the large-scale stylistic patterns from the style exemplar to the semantic content of the input image x (e.g., giving the semantic content a “painted” appearance similar to the style exemplar, with certain textural details of the style exemplar omitted)”).

Regarding claim 13, Oxholm in view of Huang teaches the method of claim 12, wherein determining the appearance-related feature representation comprises:
randomly selecting the appearance-related feature representation from a plurality of predetermined appearance-related feature representations; or 
determining the appearance-related feature representation based on an obtained indication related to the second style or a reference image with the second style (Oxholm, pars. 73: “These changes from the input image x to the first-level stylized output image ŷ1 involve adding some of the large-scale stylistic patterns from the style exemplar to the semantic content of the input image x (e.g., giving the semantic content a “painted” appearance similar to the style exemplar, with certain textural details of the style exemplar omitted)”. In particular, the appearance-related feature representation is based on a style exemplar (a reference image with the second style)).

Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oxholm in view of Huang as applied to respective claim(s) 1 and 8 above, and further in view of Raghavan et al. (Pat. No. 10,366,306).

Regarding claim 2, Oxholm in view of Huang teaches the method of claim 1, wherein determining the first learning network comprises: 
extracting first landmark points of a geometry of an object in the first image and second landmark points of a geometry of an object in the second image (See Fig. 5 of Huang and the associated paragraphs); 


Huang, however, does not teach determining PCA representations for the first and second landmark points.
In the same field of image analysis, Raghavan teaches using PCA representations to compare the arrangement of features of a first image with that of a second image to determine the correlation of the feature arrangements (Col. 7, ll. 19-41).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Raghavan into Oxholm by determining a first principal component analysis (PCA) representation of the first landmark points and a second PCA representation of the second landmark points, and determining the first learning network based on the first and second PCA representations. The motivation would have been to determine how well one image compares with another, and a correlation score determined (Raghavan, col. 7, ll. 39-41).

Regarding claim 10, Oxholm in view of Huang teaches the method of claim 8, wherein performing geometric deformation comprises: 
determining landmark points in the source image that represent the first geometry; 

performing the geometric deformation 
determining deformed landmark points representing the second geometry 
Huang, however, does not teach determining a PCA representation for the landmark points.
In the same field of image analysis, Raghavan teaches using PCA representations to compare the arrangement of features of a first image with that of a second image to determine the correlation of the feature arrangements (Col. 7, ll. 19-41).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Raghavan into Oxholm by determining landmark points in the source image that represent the first geometry, generating a principal component analysis (PCA) representation of the landmark points, performing the geometric deformation on the PCA representation; and determining deformed landmark points representing the second geometry based on the deformed PCA representation. The motivation would have been to determine how well one image compares with another, and a correlation score determined (Raghavan, col. 7, ll. 39-41).

Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oxholm in view of Huang as applied to respective claim(s) 1 and 8 above, and further in view of Lu et al. (Pub. No. US 2018/0150947).

Regarding claim 6, Oxholm in view of Huang teaches the method of claim 1, 


In the same field of endeavor, Lu teaches using a GAN for transferring a style from a reference image to an intermediate image, and updating the GAN such that a difference in content between the reference image and intermediate image is decreased (Par. 73: “In embodiments, errors are determined by evaluating differences between a reference image and the training intermediate image produced by the image neural network using several methods. Errors can be determined, for example, using loss functions, such as reconstruction loss, adversarial loss, total variance loss, or the like. Errors determined using loss functions are used to minimize loss in the image neural network by backwards propagation of such errors through the network. For example, such differences can be determined by determining reconstruction loss. This can include analyzing pixel loss and/or feature loss”. See also par. 95).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Lu into Oxholm by performing, by using a first sub-network of a second GAN, style transfer from the first image domain to the second image domain on the first image, to transfer the first image with a first style to a first predicted image with a second style, the second style being randomly selected from a plurality of styles in the second image domain; and updating the first sub-network of the second GAN such that a difference in content between the first predicted image and the first image is decreased, wherein the updated first sub-network is determined as the second learning network. The motivation would have been to minimize errors related to style transfer.

Regarding claim 14, Oxholm in view of Huang teaches the method of claim 8, 

In the same field of endeavor, Lu teaches using a GAN for transferring a style from a reference image to an intermediate image (Par. 73: “In embodiments, errors are determined by evaluating differences between a reference image and the training intermediate image produced by the image neural network using several methods. Errors can be determined, for example, using loss functions, such as reconstruction loss, adversarial loss, total variance loss, or the like. Errors determined using loss functions are used to minimize loss in the image neural network by backwards propagation of such errors through the network. For example, such differences can be determined by determining reconstruction loss. This can include analyzing pixel loss and/or feature loss”. See also par. 95).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Lu into Oxholm by performing the style transfer using a second GAN network. The motivation would have been to minimize errors related to style transfer.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oxholm in view of Huang as applied to claim 8 above, and further in view of Kim et al. (Pat. No. US 9,646,195).

Regarding claim 11, Oxholm in view of Huang teaches the method of claim 8, wherein performing the geometric deformation comprises: 


In the same field of image processing, Kim teaches obtaining an indication of a deformation degree of a facial feature; and outputting an edited image based on the deformation degree (See Fig. 4 and col. 13, ll. 18-29. For example, to indicate a degree of deformation for the mouth, the sliders “Upper Lip”, “Lower Lip”, and “Mouth Width” can be adjusted).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Kim into Oxholm by providing a user interface that allows a user to indicate a deformation degree of facial feature, and transferring the facial feature from the input image to the target image based on the deformation degree. The motivation would have been to allow the user to adjust the degree of distortion for a facial feature in the generated caricature.

Claim(s) 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (Pub. No. US 2018/0150947), in view of Huang et al.

Regarding claim 9, Lu discloses a computer-implemented method, comprising:
performing (Par. 90: “Turning now to FIG. 4, FIG. 4 provides an illustrated method of transforming an input sketch into a stylized electronic painting, in accordance with embodiments of the present disclosure. In embodiments for training a neural network system, sketch 402 is generated using a reference image. To create such a sketch, a transformation procedure such as an algorithm can be used on the reference image to generate the sketch”. In particular, the disclosed reference image corresponds to the claimed “source image”. A face of a person in the reference image (first geometry of an object) is transformed into another face (second geometry) in the sketch 402. Note that the reference image could be a photograph of the person, as disclosed in par. 66: “Conversion component 306 can generate training sketches from reference images. Reference images can include photographs, highly detailed pictures with realistic textural details where the level of detail is comparable to that of a photograph, and/or other similar images. Reference images can be obtained from various sources”); 
transferring the object in the source image based on the second geometry to generate an intermediate image, the intermediate image inheriting a same first style as the source image (Par. 90: “Sketch 402 can then be used to generate an intermediate image 404. In this embodiment, intermediate image 404 is compared with the reference image (not shown) used to generate sketch 402. A first neural network, for example, an image neural network, can produce a training intermediate image generated from training sketch 410 and the parameters such as those discussed above”. As illustrated in Fig. 4, intermediate image 404 inherits the same style of the reference image (both have the appearance of a photograph). This allows additional detail to be extrapolated, anticipated, deduced, or projected, from the minimalistic features of the sketch in order to generate an electronic painting that maintains and/or adds features of the sketch in a desired painting style, as disclosed in par. 15); and 
performing style transfer on the intermediate image to transfer the intermediate image with the first style to a target image with a second style (Par. 91: “ Image 404 can then be used to train a second natural network, for example, a painting neural network, to generate output painting 406 from a training intermediate image generated by an image neural network”. As shown in Fig. 4, painting 406 corresponds to the claimed “target image”. A painting has a different style than a photograph).
Hu, however, does not disclose that the transformation is a geometric deformation.
In the same field of image processing, Huang teaches a technique for converting a digital photograph into a caricature based on a geometric deformation (Pars. 7: “In one embodiment, a method for creating a caricature image from a digital image is provided. The method initiates with capturing digital image data. The method includes locating a facial region within the captured image data. Then, a facial feature template matching a facial feature of the facial region is selected. Next, the facial feature template is substituted for the facial feature. Then, the facial feature template is transformed into a caricature or non-photo-realistic image”, and 24: “the template may be distorted through image morphing techniques”).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the photo-to-caricature technique of Huang into Lu by performing a geometric deformation on the reference image to deform the face of the person in the sketch image. The motivation would have been to generate funny caricatures.

Regarding claim 20, Lu in view of Huang teaches the method of claim 9, wherein performing the geometric deformation comprises performing the geometric deformation by using a first learning network, the first learning network being determined based on a first generative adversarial network (GAN); or 
wherein performing the style transfer comprises performing the style transfer by using a second learning network, the second learning network being determined based on a second GAN network (Par. 73: “In embodiments, errors are determined by evaluating differences between a reference image and the training intermediate image produced by the image neural network using several methods. Errors can be determined, for example, using loss functions, such as reconstruction loss, adversarial loss, total variance loss, or the like. Errors determined using loss functions are used to minimize loss in the image neural network by backwards propagation of such errors through the network. For example, such differences can be determined by determining reconstruction loss. This can include analyzing pixel loss and/or feature loss”. See also par. 95).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Huang as applied to claim 9 above, and further in view of Raghavan et al.

Regarding claim 16, Lu in view of Huang teaches the method of claim 9, wherein performing geometric deformation comprises: 
determining landmark points in the source image that represent the first geometry; 

performing the geometric deformation 
determining deformed landmark points representing the second geometry 
Huang, however, does not teach determining a PCA representation for the landmark points.
In the same field of image analysis, Raghavan teaches using PCA representations to compare the arrangement of features of a first image with that of a second image to determine the correlation of the feature arrangements (Col. 7, ll. 19-41).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Raghavan into Lu by determining landmark points in the source image that represent the first geometry, generating a principal component analysis (PCA) representation of the landmark points, performing the geometric deformation on the PCA representation; and determining deformed landmark points representing the second geometry based on the deformed PCA representation. The motivation would have been to determine how well one image compares with another, and a correlation score determined (Raghavan, col. 7, ll. 39-41).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Huang as applied to claim 9 above, and further in view of Kim et al.

Regarding claim 17, Lu in view of Huang teaches the method of claim 9, wherein performing the geometric deformation comprises: 


In the same field of image processing, Kim teaches obtaining an indication of a deformation degree of a facial feature; and outputting an edited image based on the deformation degree (See Fig. 4 and col. 13, ll. 18-29. For example, to indicate a degree of deformation for the mouth, the sliders “Upper Lip”, “Lower Lip”, and “Mouth Width” can be adjusted).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Kim into Lu by providing a user interface that allows a user to indicate a deformation degree of facial feature, and transferring the facial feature from the input image to the target image based on the deformation degree. The motivation would have been to allow the user to adjust the degree of distortion for a facial feature in the generated caricature.

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Huang as applied to claim 9 above, and further in view of Oxholm et al.

Regarding claim 18, Lu in view of Huang teaches the method of claim 8, wherein performing style transfer on the source image comprises: 



In the same field of endeavor, Oxholm suggests the above limitations (pars. 73: “FIG. 6 depicts examples of the results of the hierarchical styling process of FIG. 5. As depicted in FIG. 6, the input image x is transformed into the first-level stylized output image ŷ1. The absolute difference 602 (i.e., x−ŷ1) between the input image x and the first-level stylized output image ŷ1 indicates extensive differences in the color and texture of the semantic content that result from transforming the input image x with the style subnet 504. For instance, the coloring of the sky in the upper portion of the input image x has been changed, the appearance of the sky has been modified from a smooth appearance to a textured appearance, etc. These changes from the input image x to the first-level stylized output image ŷ1 involve adding some of the large-scale stylistic patterns from the style exemplar to the semantic content of the input image x (e.g., giving the semantic content a “painted” appearance similar to the style exemplar, with certain textural details of the style exemplar omitted)”).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Oxholm into Lu by extracting a content-related feature representation of the source image, determining an appearance-related feature representation associated with the second style, and generating the intermediate image based on the content-related feature representation and the appearance-related feature representation. The motivation would have been to generate a target image that has content-related features of the source image and the appearance-related features of the style exemplar.

Regarding claim 19, Lu in view of Huang and Oxholm teaches the method of claim 18, wherein determining the appearance-related feature representation comprises:
randomly selecting the appearance-related feature representation from a plurality of predetermined appearance-related feature representations; or 
determining the appearance-related feature representation based on an obtained indication related to the second style or a reference image with the second style (Oxholm, pars. 73: “These changes from the input image x to the first-level stylized output image ŷ1 involve adding some of the large-scale stylistic patterns from the style exemplar to the semantic content of the input image x (e.g., giving the semantic content a “painted” appearance similar to the style exemplar, with certain textural details of the style exemplar omitted)”. In particular, the appearance-related feature representation is based on a style exemplar (a reference image with the second style)).

Allowable Subject Matter
Claims 3-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591. The examiner can normally be reached Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613